Citation Nr: 1451879	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A Travel Board hearing before the undersigned Veterans Law Judge was held in April 2014.  A transcript of the hearing has been associated with the claims file.

In addition, this matter was previously remanded by the Board for further development, in May 2014.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

As stated, this matter was previously remanded in May 2014 where the Board noted that it was clear from the record that the Veteran has been diagnosed with a current low back disorder.  The Veteran testified before the Board that he injured his back during service.  The Veteran's complete in-service treatment records were unavailable.  The Veteran also testified that it was felt that there was a possibility he injured his reproductive organs from this same injury and, thus, underwent testing of his sperm count during service.  These records are within the claims file.  It was unclear to the Board whether the testing of sperm count is consistent with in-service back injury.  The Board also noted that the Veteran also claimed he injured his back post-service when he fell off a roof but did not sustain any permanent damage. 

Given the Veteran's testimony that he injured his back, and possibly reproductive organs, during service and the lack of an examination and opinion, the Board determined the Veteran should undergo a VA examination to clarify the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

The Veteran was afforded a VA examination in July 2014 where the VA examiner opined that it was is less likely as not that any lumbar spine disorder manifested during, or as a result of, active military service "since there are no back [service treatment records] his service exit exam was normal and because there is no documentation of medical care for his back condition proximal to service discharge and because the effects of interceding back injuries cannot be excluded.  Regarding whether the testing of sperm count is consistent with in-service back injury, the examiner stated "sperm testing is not conducted for/consistent with the purposes of assessing a musculoskeletal back condition. 

The Veteran's representative argued in the October 2014 Informal Hearing Presentation that the July 2014 VA examination was inadequate as the VA examiner who conducted the July 2014 VA examination was not qualified to opine regarding this appeal as he is an internist and did not have the "special expertise to interpret findings and images from recent and previous examinations, surgeries and tests."  Furthermore, the Veteran and his representative cited to an empirical abstract titled "Effects of Spinal Cord Injury on Semen Parameters" which stated:

Neurogenic reproductive dysfunction in men with spinal code injury (SCI) is common and the result of a combination of impotence, ejaculatory failure, and abnormal semen characteristics.  It is well established that the semen quality in men with SCI is poor and that changes are seen as early as [two] weeks after injury... In the majoriy of the men with SCI, the sperm count is not abnormal.

The Board agrees that the VA examination was inadequate as it failed to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board notes that although the VA examiner who conducted the February 2010 VA examination discussed the Veteran's in-service treatment and provided an etiological opinion between this incident in service and his current condition, the Veteran's lay statements regarding his history of symptoms stemming from his military duties, specifically, whether testing of sperm count is consistent with in-service back injury, were not addressed.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of a chronic lumbosacral strain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for grade I spondylolisthesis L4-5; degenerative disc disease L3-4/L4-5; compression fractures L1 and L3 (claimed as back condition). 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder manifested during, or as a result of, active military service.

The claims file and a complete copy of this REMAND should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinions rendered should be provided. 

The examiner should consider the Veteran's in-service treatment records and post-service treatment records (including the November 2006 and August 2011 opinions from Dr. G.K.P, and the abstract cited by the Veteran's representative titled, "Effects of Spinal Cord Injury on Semen Parameters" in the October 2014 Informal Hearing Presentation.  The examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinions. 

In addition, the examiner is asked to opine regarding whether the testing of sperm count is consistent with in-service back injury as stated by the Veteran.  The examiner is also asked to consider and address any post-service injuries.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

